Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 1 of 11 PageID #: 1883




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JOE ANDREW SALAZAR,

       Plaintiff,

 v.
                                         CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC, SPRINT/UNITED
 MANAGEMENT COMPANY, T-MOBILE                 JURY TRIAL DEMANDED
 USA, INC., AND CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS,

       Defendants

       and

 HTC CORP., and HTC AMERICA, INC.

       Intervenors.


              DEFENDANTS’ MOTION TO SEVER AND STAY CLAIMS
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 2 of 11 PageID #: 1884




I.     INTRODUCTION

       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) respectfully request that the

Court sever the declaratory judgment claims filed by Intervenors HTC Corp., and HTC America,

Inc. (collectively, for purposes of this Motion, “HTC”) against Salazar (“Salazar” or “Plaintiff”)

and stay the remaining claims against Defendants.          Salazar’s infringement claims against

Defendants are identical to the controversy between HTC and Salazar, i.e., whether HTC’s One

M7, One M8, and One M9 smartphones (collectively, the “HTC Smartphones”) infringe the same

asserted patent (U.S. Patent No. 5,802,467, “the ’467 Patent”). See Dkt. 3, at ¶¶ 18-29. As a result,

HTC Corp. (as the manufacturer of the accused smartphones) and HTC America, Inc. (as the

importer and first seller of the accused smartphones in the United States) are the true defendants,

and the dispute with HTC should be resolved first because it will dispose of or exhaust all of

Salazar’s claims against Defendants. HTC are also the true defendants because they have agreed

to indemnify the Defendants and, as a result, HTC ultimately will be responsible for any recovery

by Salazar. See Dkt. 27 at 10-11

       The Court can exercise its discretion to sever and stay when (1) the claims against the

movants are peripheral to the claims from which they will be severed, and (2) adjudication of the

severed claims would potentially dispose of the remaining claims. See Saint Lawrence Commc’ns

LLC v. Apple Inc., No. 2:16-cv-82-JRG, 2017 U.S. Dist. LEXIS 188593, 2017 WL 3712912, at *5

(E.D. Tex. July 12, 2017) (Gilstrap, J.) (citing Shifferaw v. Emson USA, No. 2:09-CV-54, 2010

WL 1064380, at *1 (E.D. Tex. Mar. 18, 2010)). Both factors are satisfied here because Defendants

are wireless carriers that resold the accused devices without modification.             In Cellular

Communications Equipment, LLC v. Apple Inc., the Court severed and stayed the plaintiff’s claims




                                                -1-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 3 of 11 PageID #: 1885




against the carriers from the claims against the handset maker because—like here—the plaintiff

asserted identical infringement theories against the handset maker and its customers, the wireless

carriers. See No. 6:14- CV-251-KNM, Dkt. No. 245, slip op. at 3-4 (E.D. Tex. Aug. 26, 2016)

(“CCE”). Like the CCE case, Salazar’s claims against the Defendants in this case are peripheral

to his infringement claims against regarding the HTC Smartphones, so adjudication of HTC’s

declaratory judgment claims can dispose of Salazar’s claims against the Defendants. Furthermore,

by adjudicating HTC’s declaratory judgment claims, the number of Defendants attending the trial

will be minimized (as will the number of associated in-house counsel, witnesses, and party

representatives), which will present a more focused case for the jury, reduce the need for people

to leave the courtroom during the presentation of carrier-specific confidential information, and

reduce the risk of COVID-19 infection if the pandemic continues during the trial. Accordingly,

Defendants and Intervenors respectfully submit that the Court should sever and stay Salazar’s

claims against Defendants.

II.    FACTUAL BACKGROUND

       Salazar alleges that Defendants infringe the expired ’467 Patent by reselling the HTC

Smartphones. See Dkt. 3, at ¶¶ 18-29. Plaintiff accuses Defendants of directly infringing the

asserted patent by “offering for sale or use, and/or selling, distributing, promoting, or providing

for use. . . smartphone products including but not limited to HTC One M7, HTC One M8, and

HTC One M9.” See id. Similarly, Salazar alleges that Defendants indirectly infringed the ’467

Patent by “selling infringing products, marketing the infringing capabilities of such products, and

providing instructions, technical support, and other encouragement for the use of such products.”

See id. There are no infringement claims in the case that are not dependent on the operation of the

HTC Smartphones as the sole basis of infringement. There are no allegations that any of the




                                                -2-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 4 of 11 PageID #: 1886




Defendants developed, modified, or implemented the accused technology in HTC Smartphones in

any way other than reselling, distributing, promoting, or providing the HTC Smartphones to their

customers. See id.

       Salazar’s infringement contentions focus exclusively on the functionality of the HTC

Smartphones. For each Defendant, Salazar alleges infringement through “Defendant’s offering

for sale or use, and/or selling, distributing, promoting or providing for use products including but

not limited to HTC One M7, HTC One M8, and HTC One M9. . . .” 1 The infringement contentions

for each Defendant all refer to the same solitary claim chart, which cites solely to the functionality

of the HTC Smartphones. See Ex. E, Claim Chart A U.S. Patent No. 5,802,467 (Nov. 21, 2019)

(“Salazar II Claim Chart”). Similarly, the infringement theories in Salazar’s opening expert report

on infringement are the same for each Defendant—and substantially similar to the reports he

served previously against HTC Corp.

       The claim chart in the previously tried case against HTC Corp., Joe Andrew Salazar v.

HTC Corp., No. 2:16-cv-01096-JRG (E.D. Tex.) (“Salazar I”), is substantially the same as the

infringement contentions and lone claim chart served by Salazar in this case. See Ex. F, Salazar

I, Claim Chart A (Nov. 29, 2017) (“Salazar I Claim Chart”). The infringement contentions and

claim chart in Salazar I accused the HTC Smartphones, and they used almost exclusively the exact

same citations. Compare Ex. E, Salazar II Claim Chart at 7 with Ex. F, Salazar I Claim Chart at




1
  Ex. A, Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions 2 (Nov. 21,
2019) (AT&T Mobility, LLC); Ex. B, Plaintiff’s Disclosure of Asserted Claims and
Infringement Contentions 2 (Nov. 21, 2019) (Sprint/United Management Company); Ex. C,
Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions 2 (Nov. 21, 2019) (T-
Mobile USA, Inc.); Ex. D, Plaintiff’s Disclosure of Asserted Claims and Infringement
Contentions 2 (Nov. 21, 2019) (Cellco Partnership d/b/a Verizon Wireless).


                                                 -3-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 5 of 11 PageID #: 1887




4. Likewise, Salazar’s opening expert report on infringement in this case is substantially similar

to the report in Salazar I.

III.    LEGAL STANDARD

        Under Federal Rule of Civil Procedure 21, the Court “may at any time, on just terms, add

or drop a party. The court may also sever any claim against a party.” Fed. R. Civ. P. 21. Courts

have long recognized that Rule 21 “authorizes the severance of any claim, even without a finding

of improper joinder, when there are sufficient other reasons for ordering a severance.” See

Wyndham Assoc. v. Bintliff, 398 F.2d 614, 618 (2d Cir. 1968).

        According to the Federal Circuit, one such “other reason” for severance is when a patent

owner has sued both a manufacturer and its customers for infringement of the same patents based

on the same accused products. See, e.g., In re Nintendo, 756 F.3d 1363 (Fed. Cir. 2014). In those

cases, the manufacturer is frequently considered to be the “true defendant,” and the burdens of

litigation should not be imposed on the customer. Id. at 1365. The Federal Circuit has explained

that “litigation against or brought by the manufacturer of infringing goods takes precedence over

a suit by the patent owner against customers of the manufacturer.” Katz v. Lear Siegler, Inc., 909

F.2d at 1464; Refac Int’l, Ltd. v. IBM, 790 F.2d 79, 80-81 (Fed. Cir. 1986) (explaining that a stay

of the claims against the customers “represents sensible judicial management”). “If the two suits

[against the manufacturer and against the retailer] are so closely related that ‘substantial savings

of litigation resources can be expected,’ then the court will stay the proceedings until resolution of

at least the ‘major premises.’” CCE, slip op. at 2 (quoting In re Google Inc., 588 F. App’x 988,

991 (Fed. Cir. 2014)).

        In Saint Lawrence, this Court discussed the two relevant factors for staying claims against

a reseller: “(1) whether the remaining claims are peripheral to the severed claims;” and “(2)




                                                 -4-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 6 of 11 PageID #: 1888




whether adjudication of the severed claims would potentially dispose of the remaining claims.”

See Saint Lawrence Commc’ns LLC, No. 2:16-cv-82-JRG, 2017 U.S. Dist. LEXIS 188593, 2017

WL 3712912, at *5(E.D. Tex. July 12, 2017) (Gilstrap, J.). 2 The first factor examines the

commonality between the claims—when a “single manufacturer is the only entity in the U.S. who

makes and sells the only accused products to the retailers, a patent infringement claim against a

retailer is peripheral to the claims against the manufacturers.” Id. For the second factor, all

“remaining claims” need not be resolved by the severance—“the manufacturer’s case need only

have the potential to resolve the ‘major issues’ concerning the claims against the customer—not

every issue—in order to justify a stay of the customer suits.” See Spread Spectrum Screening LLC,

657 F.3d at 1358. For example, in both Shifferaw and Saint Lawrence the Court found the second

factor satisfied and issued the requested stay, despite the potential for remaining allegations that

were “personal to the Retailers” that might need to be resolved later. See Shifferaw, 2010 WL

1064380, at *3; see Saint Lawrence, 2017 WL 3712912 at *7 (holding that disparate damage

models do not require simultaneous adjudication).

IV.    ARGUMENT

       A.      The Claims Against Defendants are Peripheral.

       As in Nintendo and CCE, the claims against the Defendants in this case are merely

“peripheral” to the controversy between HTC and Salazar, and nothing substantial would be gained

by litigating them now.3 When a “single manufacturer is the only entity in the U.S. who makes



2
  The third factor is only relevant in the transfer context, and thus inapplicable here. See id.
3
  Defendants can seek to sever HTC’s declaratory judgment claims and stay the remaining claims
against Defendants, even though HTC intervened in this case, because “[w]hen a patent owner
files an infringement suit against a manufacturer’s customer and the manufacturer then files an
action of noninfringement or patent invalidity, the suit by the manufacturer generally take[s]
precedence.” See In re Nintendo, 756 F.3d 1363, 1365 (Fed. Cir. 2014) (citing Spread Spectrum
Screening LLC v. Eastman Kodak Co., 657 F.3d 1349, 1357 (Fed. Cir. 2011)).


                                                -5-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 7 of 11 PageID #: 1889




and sells the only accused products to retailers, a patent infringement claim against a retailer is

peripheral to the claims against the manufacturers.” Saint Lawrence Commc’ns LLC, No. 2:16-

cv-82-JRG, 2017 U.S. Dist. LEXIS 188593, 2017 WL 3712912, at *5

       The infringement claims in Salazar’s amended complaint focus on the three HTC

Smartphones. See Dkt. 3, at ¶ 18 (“HTC One M7, HTC One M8, HTC One M9 that embody

wireless communications, control and sensing systems for communication with external devices,

including televisions and other devices.”). Salazar’s infringement contentions are identical for all

Defendants, naming “HTC One M7, HTC One M8, and HTC One M9” as the accused HTC

Smartphones.4 The infringement contentions for each Defendant refer to the same claim chart,

which cites solely to functionality of the accused HTC Smartphones. See Ex. E, Salazar II Claim

Chart. These identical contentions show that claims against the Defendants are peripheral to the

controversy between Salazar and HTC. See CCE, slip op. at 4 (identical infringement contentions

for each defendant indicate the claims against the resellers were “peripheral”). Indeed Salazar’s

infringement contentions and claim chart in this case are substantially the same to the claim chart

in Salazar I, including almost exclusively the same citations, underscoring HTC’s smartphones as

the relevant accused technology and Defendants lack of involvement with the alleged

infringement. See Ex. F, Salazar I Claim Chart. Thus, just as in Saint Lawrence, Defendants are

resellers of the HTC Smartphones, which confirms the “peripheral” nature of Salazar’s claims

against Defendants. See Saint Lawrence, 2017 WL 3712912 at *6.




4
  Ex. A, Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions 2 (Nov. 21,
2019) (AT&T Mobility, LLC); Ex. B, Plaintiff’s Disclosure of Asserted Claims and
Infringement Contentions 2 (Nov. 21, 2019) (Sprint/United Management Company); Ex. C,
Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions 2 (Nov. 21, 2019) (T-
Mobile USA, Inc.); Ex. D, Plaintiff’s Disclosure of Asserted Claims and Infringement
Contentions 2 (Nov. 21, 2019) (Cellco Partnership d/b/a Verizon Wireless).


                                                -6-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 8 of 11 PageID #: 1890




       In his complaint, Salazar alleges that “Defendants have [infringed] by affirmative acts,

including but not limited to selling infringing products, marketing the infringing capabilities of

such products, and providing instructions, technical support, and other encouragement for the use

of such products.” Compl. ¶ 21. But those allegations are similar to the ones that the CCE Court

concluded were “irrelevant” for purposes of severance and stay: “That the Carriers impose

standards and bundle the accused devices with service plans is irrelevant because it does not

change the fact that they do not modify or alter the patented technology at issue . . . .” CCE, slip

op. at 4 (emphasis added). The same is true here because Salazar has not alleged, and Defendants

do not modify or alter the HTC Smartphones. This is evidenced by Salazar’s reliance on HTC

documentation, not Defendant documentation, to support his infringement allegations, as well as

Salazar’s reliance on substantially the same infringement theories as the Salazar I case, against the

same HTC Smartphones.

       Moreover, the Court’s decision in Fractus, S.A. v. AT&T Mobility LLC is inapposite

because this case only involves one manufacturer of the accused devices, HTC Corp. See Fractus,

S.A. v. AT&T Mobility LLC 2019 U.S. Dist. LEXIS 121065, 2019 WL 3253639, at *18 (E.D. Tex.

July 19, 2019) (Gilstrap, C.J.) (the customer is the true defendant when the infringement

allegations are based on products sold by multiple manufacturers). Any remaining claims against

Defendants are thus peripheral to the controversy between HTC and Salazar, as all of the HTC

Smartphones accused of infringement in this case are manufactured solely by HTC Corp.

       Additional facts not present or addressed in CCE confirm the peripheral nature of the

claims against the Defendants in this case. Salazar’s established litigation history against HTC

Corp. confirms that Plaintiff does not need Defendants’ involvement to assert his claims against

HTC as the manufacturer, importer, and seller of the HTC Smartphones. Before filing this case




                                                -7-
     Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 9 of 11 PageID #: 1891




     against Defendants, Plaintiff asserted the same patent against the same accused products in Salazar

     I. Indeed Salazar’s complaint and filings in this case demonstrate his continued litigation focus on

     HTC, as the provider of the HTC Smartphones, not the Defendants. Thus, Plaintiff’s claims

     against the Defendants are peripheral to his claims against HTC.

            B.      Adjudication of the Claims Against HTC Will Dispose of the Claims Against
                    the Defendants.

            Because Salazar’s claims against the Defendants relate solely to the resale of the HTC

     Smartphones, resolving HTC’s claims for declaratory judgment first will be more efficient. As

     explained above, Salazar’s infringement allegations against the Defendants and HTC relate to the

     same HTC Smartphones. Therefore, just as in CCE, “the [Defendants] can only be liable if the

     patent infringement claims against [HTC] are resolved in favor of [Salazar]. . . [If HTC] is not

     found liable, then [Salazar] of course has no claim against the [Defendants] for patent

     infringement.” See CCE, slip op. at 5 (citing Nintendo, 756 F.3d at 1366); see also Shifferaw,

     2010 WL 1064380, at *10. The same will be true if HTC succeeds in invalidating the ’467 Patent,

     either in this case or in Salazar I. Thus, adjudication of the claims between Salazar and HTC is

     highly likely to dispose of all or substantially all claims against the Defendants.

V.   CONCLUSION

            This case is a repeat of Salazar I, but this time HTC’s customers are named as the

     defendants. That is precisely why the claims against Defendants are peripheral to Salazar’s claims

     against HTC—and why adjudication of HTC’s claims and defenses against Salazar will dispose

     of the claims against Defendants. Accordingly, Defendants respectfully request that the Court

     sever HTC’s claims against Salazar and stay the remaining claims against Defendants until HTC’s

     claims against Salazar are resolved.




                                                      -8-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 10 of 11 PageID #: 1892




 Dated: October 9, 2020                     Respectfully submitted,
                                            /s/ Fred I. Williams
                                            Fred I. Williams
                                            Texas Bar No. 00794855
                                            fwilliams@wsltrial.com
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            327 Congress Ave., Suite 490
                                            Austin, Texas 78701
                                            Tel: 512.543.1376

                                            Todd E. Landis
                                            Texas Bar No. 24030226
                                            tlandis@wsltrial.com
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            2633 McKinney Ave., Suite 130 #366
                                            Dallas, TX 75204
                                            Tel: 512.543.1357

                                            John Wittenzellner
                                            Pennsylvania Bar No. 308996
                                            johnw@wsltrial.com
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            1735 Market Sreet, Suite A #453
                                            Philadelphia, PA 19103
                                            Tel: 512-543-1373

                                            Harry Lee Gillam, Jr.
                                            State Bar No. 07921800
                                            gil@gillamsmithlaw.com
                                            GILLAM & SMITH, LLP
                                            303 South Washington Avenue
                                            Marshall, Texas 75670
                                            Tel: 903.934.8450
                                            Fax: 903.934.9257

                                            Attorneys for Defendants and Intervenor-
                                            Defendants




                                      -9-
Case 2:20-cv-00004-JRG Document 138 Filed 10/09/20 Page 11 of 11 PageID #: 1893




                                 CERTIFICATE OF SERVICE

 I hereby certify that all counsel of record who are deemed to have consented to electronic service
 are being served this 9th day of October, 2020, with a copy of this document via the Court’s
 CM/ECF system per Local Rule CV-5(a)(3).

                                              /s/ Fred I. Williams
                                              Fred I. Williams


                             CERTIFICATE OF CONFERENCE


         I hereby certify that, on September 21, 2020, local counsel for Plaintiffs (Geoffrey
 Culbertson and Darius Keyhani), and counsel for Defendants and Intervenors (John Wittenzellner)
 conferred by telephone in compliance with Local rule CV-7(h) regarding the relief requested in
 this motion. Mr. Culbertson and Mr. Keyhani indicated that they oppose this motion.

                                              /s/ Fred I. Williams
                                              Fred I. Williams




                                               -10-
